Citation Nr: 0406571	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a disability 
manifested by shaking of the left side of the body.

2.  Entitlement to assignment of a higher disability rating 
for a service-connected surgical scar, residual of 
gallbladder removal, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran had active duty service from December 1981 to 
December 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2002, a 
statement of the case (SOC) was issued in September 2002, a 
substantive appeal was date-stamped as received in November 
2002 and a supplemental statement of the case (SSOC) was sent 
in September 2003.  

The veteran accepted an informal conference in February 2003 
in lieu of a Decision Review Officer (DRO) local hearing.  In 
February 2003, the veteran withdrew his service connection 
claims for right and left leg disabilities, pes planus and 
right ear hearing loss, as well as his claim for a 
compensable rating for left ear hearing loss.  In a September 
2003 rating decision the veteran's service connection claim 
for migraine headaches was granted with a 30 percent 
evaluation, and his claims for compensable ratings for right 
and left knee disabilities were increased to 10 percent.  By 
way of correspondence dated October 2003, the veteran 
indicated that he was satisfied with the September 2003 
decision and withdrew his initial request for a Travel Board 
Hearing.  

With regard to the issue of entitlement to service connection 
for a disability manifested by shaking of the left side of 
the body, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


FINDING OF FACT

The veteran's service-connected surgical scar measures 16 cm. 
in length and .5 cm at its widest part; it is non-tender with 
no ulceration, elevation or evidence of abnormal hearing; 
there is no resulting limitation of function.   


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected surgical scar have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.114, 4.118, Diagnostic Codes 7318, 
7802, 7803, 7804, 7805 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a disability manifested by shaking of 
the left side of the body and a higher initial disability 
rating for a service-connected surgical scar, residual of 
gallbladder removal, currently rated as 0 percent disabling.  
In the September 2002 SOC and the September 2003 SSOC, the RO 
outlined the controlling law and regulations, as well as what 
the evidence showed, and explained the basis for the rating 
determination.  Moreover letters dated in February 2003 and 
May 2003 advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the rating decision dated in February 
2002, the claim was denied.  Only after that rating action 
was promulgated did the AOJ, in February 2003 provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertained to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Nevertheless, the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  In light of these two findings on prejudice, 
the Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the initial notice provided to the appellant in 
February 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, not withstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Furthermore, with regard to the scar rating issue, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes a March 2003 VA medical 
examination.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, VA made attempts to obtain private medical 
records indicated by the veteran from the Tennessee 
Orthapedic Clinic and St. Mary's Medical Center; however, 
negative replies were received from both places.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this particular claim.
Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected surgical scar warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected surgical scar has been rated 
by the RO under the provisions of Diagnostic Codes 7318-7805.  
Diagnostic Code 7318 covers removal of gallbladders.  Under 
7318 a noncompensable evaluation is provided for nonsymptoms, 
a 10 percent evaluation for mild symptoms and a 30 percent 
evaluation for severe symptoms.  38 C.F.R. § 4.114.  Code 
7805 provides that "other" scars are to be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (effective prior to August 30, 2002).  

Other potentially applicable codes include Code 7803, which 
provides that a 10 percent maximum rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
and Code 7804 which provides a maximum 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (effective prior to August 
30, 2002).

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
veteran was informed of these regulatory changes as part of a 
SSOC mailed to him in September 2003.

Under the revised rating criteria, Code 7805 remained 
unchanged.  Under the revised Code 7804, a 10 percent rating 
is warranted for scars which are superficial and painful on 
examination; Note (1) to this Code indicates that a 
superficial scar is one not associated with underlying tissue 
damage.  Under the revised Code 7803, a 10 percent rating is 
warranted for a superficial unstable scar; Note (1) to this 
Code indicates that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  The Board also notes here that Diagnostic Code 7802 
now provides for a 10 percent rating for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion if the scar covers an area or areas of 
144 square inches (929 sq. cm.) or greater.

A March 2003 VA examination indicated that the veteran had a 
well-healed scar, status post cholecystectomy, measuring 16 
cm in length and .5 cm at greatest width.  The examiner noted 
that the veteran only complained of numbness around the scar 
and there was a small bump on the incision.  There was no 
pain near the scar, no soft tissue damage and no 
inflammation.  There was no limitation by the scar or 
functional disability related to the scar.  Therefore, under 
applicable diagnostic criteria, a compensable rating is not 
warranted.  While the veteran certainly has a scar related to 
removal of his gallbladder, the schedular diagnostic criteria 
do not provide for a compensable rating based on his 
demonstrated symptomatology.  The Board is bound by such 
regulatory rating criteria.  

The Board notes here the veteran's complaints of occasional 
right upper quadrant pain.  Unfortunately, this comment made 
to the VA examiner was not explained in any detail, thus 
making it difficult to evaluation this symptom as to 
severity.  The Board has no reason, however, to doubt the 
veteran's credibility, and therefore finds that he does in 
fact suffer from occasional right upper quadrant pain.  
Therefore, it cannot be said that his residuals of 
gallbladder removal are nonsymptomatic so as to warrant a 
noncompensable rating under Code 7318.  On the other hand, 
the Board is unable to accept the veteran's brief comment to 
the VA examiner as sufficient to show that his occasional 
right upper quadrant pain more nearly approximates mild 
symptomatology.  38 C.F.R. § 4.7.  Therefore, the Board finds 
that a noncompensable rating is proper based on the severity 
of the disability at this time.  Should the disability 
increase in severity in the future, the veteran may always 
advance a claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a compensable disability rating for a service-
connected surgical scar is not warranted.  To this extent, 
the appeal is denied.


REMAND

The remaining issue is entitlement to service connection for 
disability manifested by shaking of the left side of the 
body.  Although it appears that service medical records 
during the several months prior to his discharge do not 
document any pertinent symptomatology, it also appears that 
certain of the veteran's service medical records may have 
been lost.  Under the circumstances, the Board believes that 
the veteran should be afforded a VA examination to ascertain 
the nature and etiology of the claimed disability.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take proper action to 
contact the National Personnel Records 
Center to ensure that all available 
service medical records have been 
associated with the claims file. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed disability manifested by shaking 
of the left side of the body.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and any 
medically indicated special studies or 
tests should be accomplished.  The 
examiner should clearly indicate whether 
or not the veteran suffers from a 
disability manifested by shaking of the 
left side of the body.  If no disorder 
can be medically diagnosed, the examiner 
should so state.  If the examiner does 
diagnose disability manifested by shaking 
of the left side of the body, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is related to the 
veteran's active duty service. 

3.  The RO should then review the matter 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



